Citation Nr: 0802233	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-43 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to May 1950. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  
 
Procedural history

In the June 2003 rating decision, service connection was 
denied for residuals of a back injury.  The veteran perfected 
an appeal.

In July 2005, the veteran withdrew a request for a hearing at 
the RO before a Decision Review Officer; in January 2007 he 
withdrew a request for a hearing at the RO before a Veterans 
Law Judge.  Therefore, no further development as to a Board 
hearing is necessary.  See 38 C.F.R. § 20.704(d) (2007).

In April 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2007).

In April 2007, the Board remanded this claim to the VA 
Appeals Management Center (AMC) for further development.  A 
supplemental statement of the case (SSOC) which continued the 
denial of the claim was issued in September 2007 by the AMC.  
This case is once again before the Board.

Issues no longer on appeal

In its April 2007 decision, the Board denied an increased 
rating for a pilonidal cyst and service connection for 
hearing loss.  These issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  The veteran has degenerative disc disease of the lumbar 
spine.

2.  The veteran injured his back during service.

3.  The competent medical evidence indicates that the 
veteran's degenerative disc disease of the lumbar spine is 
not related to an in-service back injury or any other 
incident of the veteran's military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, to include as 
a residual of an in-service back injury, was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
back injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2007, the Board remanded this claim for the VA AMC 
to obtain a medical nexus opinion.  In June 2007, the veteran 
underwent a VA examination.  The
examiner rendered a medical nexus opinion.  The claim was 
readjudicated in a September 2007 SSOC.  Therefore, the Board 
finds that the RO has complied with the directives of the 
April 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
November 2002 and May 2007, which were specifically intended 
to address the requirements of the VCAA.  In the VCAA 
letters, the RO advised the veteran of what the evidence must 
show to establish service connection in general.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, in the 
November 2002 VCAA letter, the RO asked the veteran to 
identify relevant evidence.  The RO also enclosed VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for medical 
providers that treated him for his claimed disability with 
that letter.  In both letters, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claim.  [A VA examination 
was conducted in June 2007.]

In the November 2002 VCAA letter, the veteran was advised 
that VA will make reasonable efforts to help him get evidence 
necessary to support his claim and that VA would try to help 
the veteran get such things as medical records, employment 
records, or records from other Federal agencies.  In the May 
2007 VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the November 2002 VCAA letter, the RO specifically told 
the veteran to submit any additional evidence that he thought 
would support his claim.  This request is open ended.  
The November 2002 VCAA letter thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2003, 
after the November 2002 VCAA letter.  Therefore, the timing 
of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letters described above.  Moreover, the RO 
specifically addressed elements (4) and (5) in the May 2007 
letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the veteran in May 2007.  
He was afforded an opportunity to respond before the SSOC 
issued in July 2007.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes all available service medical 
records, VA and private medical records, and a report of June 
2007 VA examination, which will be described below.

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that the complete 
set of records has been lost, and appears to have been 
destroyed in a fire at the NPRC in July 1973.  Review of the 
veteran's claims file reveals an unsuccessful attempt by VA 
to locate those records in 2003.  This attempt indicated that 
the whereabouts of the missing records can not reasonably be 
ascertained.  The veteran himself submitted copies of the 
limited service medical records in his possession.  It is 
clear that any additional efforts to obtain the veteran's 
service medical records would be fruitless.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).

In any event, as explained below, the outcome of this appeal 
rests not on what occurred in service but rather the medical 
nexus, or more correctly lack thereof, between the current 
degenerative disc disease of the lumbar spine and an in-
service back injury, the existence of which is not in 
dispute.  Thus, the loss of service medical records, although 
regrettable, is not crucial to the outcome of the issue being 
decided by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  As discussed in the Introduction section of this 
decision, he withdrew his requests for Decision Review 
Officer and Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

Initial comment

As was noted in the Board's VCAA discussion above, the 
veteran's service medical records are apparently incomplete.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

There is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) aff'd, 455 F.3d 
1346 (Fed. Cir. 2006), cert. denied, 2007 U.S. LEXIS 5211, 75 
U.S.L.W. 3608 (May 14, 2007) [the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

The veteran's representative in April 2007 and December 2007 
written arguments cites Smith v. Derwinski, 2 Vet. App. 147 
(1992), apparently for the proposition that service 
connection can be established based on lay evidence alone.  
However, subsequent case law makes it clear that while in 
certain circumstances, lay evidence may be sufficient to 
establish an in-service incurrence or aggravation of an 
injury, medical evidence of a nexus between the claimed in-
service disease or injury and the current disability is 
necessary to establish service connection for a claimed 
disability.  See Hickson, supra.

Discussion

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has degenerative disc disease of the lumbar spine.  
Most recently, the June 2007 VA examiner diagnosed that 
disorder.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

The limited service medical records show no diagnosis of a 
spinal disorder, such as degenerative disc disease.  On the 
May 1950 separation examination, a physical examination of 
the bones, joints, and muscles revealed no significant 
abnormalities.  A spinal disorder was not diagnosed.  

As to an in-service injury, the veteran in May 1948 had a 
spinal injury.  The Board additionally observes that the 
veteran has not contended, and the evidence of record does 
not show, that any other incident or aspect of the veteran's 
military service could in any way be responsible for the 
currently diagnosed degenerative disc disease of the lumbar 
spine.  In-service incurrence of injury, that is to say a 
spinal injury, has been shown, and Hickson element (2) is 
therefore satisfied.   

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
only one competent nexus opinion, which is contained in the 
report of the June 2007 VA examination.  That opinion was not 
favorable to the veteran's claim.  The June 2007 examiner 
opined that it is not as likely as not that his degenerative 
disc disease of the lumbar spine is related to a single event 
back in 1948, and that rather it is likely that the 
degenerative disc disease of the lumbar spine is a naturally 
occurring phenomenon that developed over time. 

There is no other medical nexus opinion.  A September 2002 
private treatment record reflects that the veteran reported 
of back pain for over 50 years.  This notation is clearly 
history given by the veteran.  This reporting by the veteran 
is not competent medical nexus evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  By the same token, the notation 
in an October 2002 private treatment record indicating that 
the veteran has had chronic low back pain for 50 years is not 
competent medical nexus evidence.  It is history given by the 
veteran.  Moreover, that notation, even if it is not simply 
history given by the veteran, does not link the degenerative 
disc disease of the lumbar spine, a diagnosis also noted in 
that treatment record, to active service.  Instead, the 
notation merely notes a 50-year history of chronic low back 
pain, which means that the low back symptomatology began in 
or around 1952, around two years after separation from active 
service.  Similarly, a notation in a November 2002 VA 
treatment record showing the veteran reported his belief that 
he had had back pain since his 1948 injury is also merely 
history given by the veteran and not competent medical 
evidence.

The only evidence which purports to relate the veteran's 
current lumbar spine disorder to events in service comes from 
the statements of the veteran himself.  However, it is now 
well established that laypersons, such as the veteran, 
without medical training are not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board again observes, as it did in its VCAA discussion 
above, that the veteran has had ample opportunity to provide 
medical nexus evidence in his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).

The Board further observes that in essence the veteran has 
contended that he has experienced low back pain continually 
since service.  To the extent that the veteran may be 
contending that he has had low back pain continually after 
service, the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  As noted above, the medical records that contain the 
veteran's reporting of continuity of symptomatology do not 
contain competent medical evidence demonstrating a 
relationship between the veteran's current degenerative disc 
disease of the lumbar spine and the alleged continuity of 
symptomatology.  In short, element (3) cannot be met by 
continuity of symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
veteran's military service and his current lumbar spine 
disorder.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of a back injury, claimed as 
degenerative disc disease of the lumbar spine.  The claim is 
therefore denied.




ORDER

Service connection for residuals of a back injury, claimed as 
degenerative disc disease of the lumbar spine, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


